Citation Nr: 9922690	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-13 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a right 
knee disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1956.  By rating action dated in January 1971 the 
Department of Veterans Affairs (VA) denied entitlement to 
service connection for a right knee disability.  The veteran 
was duly notified of the decision and did not submit an 
appeal.  In February 1991 he submitted additional information 
for the purpose of reopening his claim.  In an October 1993 
rating action it was held that the additional information was 
not new and material and was insufficient to reopen the 
claim.  The veteran was notified of that decision and did not 
submit an appeal.  In March 1995 the veteran again submitted 
additional information to reopen his claim.  In a December 
1995 rating action the VA Regional Office, Louisville, 
Kentucky, held that the additional information was not new 
and material and was insufficient to reopen the claim.  The 
veteran appealed from that decision.  The case was initially 
before the Board of Veterans' Appeals (Board) in October 1997 
when it was remanded for further development.  The case is 
again before the Board for further appellate consideration.


FINDINGS OF FACT

1.  By rating action dated in January 1971 the VA regional 
office denied entitlement to service connection for a right 
knee disability.

2.  The veteran was duly notified of that decision and did 
not submit an appeal.

3.  In February 1991 the veteran submitted additional 
information for the purpose of reopening his claim.

4.  In an October 1993 rating action it was held that the 
additional information was not new and material and was 
insufficient to reopen the claim.  The veteran was notified 
of that decision and did not submit an appeal.

5.  In March 1995 the veteran again submitted additional 
information for the purpose of reopening his claim for 
service connection for right knee disability.

6.  In a December 1995 rating action it was held that the 
additional information was not new and material and was 
insufficient to reopen the claim.  The veteran appealed from 
that decision.

7.  The evidence that has been received since the October 
1993 rating action is essentially cumulative in nature or 
does not bear directly on the question at issue.


CONCLUSIONS OF LAW

1.  The evidence received since the October 1993 rating 
action denying entitlement to service connection for a right 
knee disability is not new and material.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  The October 1993 rating action denying entitlement to 
service connection for a right knee disability is final and 
may not be reopened.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As indicated previously, in rating actions dated in January 
1971 and October 1993 service connection was denied for a 
right knee disability.  The veteran was notified of those 
decisions and did not submit an appeal.  In March 1995 he 
submitted additional information for the purpose of reopening 
his claim and in a December 1995 rating action the regional 
office held that the additional information was not new and 
material and was insufficient to reopen the claim.  The 
veteran appealed from that decision.

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  A 
recent decision by the United States Court of Appeals for the 
Federal Circuit modified the standard for finding whether the 
recently submitted evidence is new and material.  Hodge v. 
West, 155 F. 3d 1356 (1998).  The case removed a standard 
which required that the new evidence raise a reasonable 
possibility that the new evidence would change the outcome of 
the matter. 

The evidence that was of record at the time of the October 
1993 rating action included the veteran's service medical 
records which reflect that he was seen, apparently in August 
1956, after falling and skinning his right knee.  The knee 
was cleaned and dressed.  When he was examined for separation 
from service later in 1956 there was no reference to a right 
knee disability.

The veteran's initial claim for VA disability benefits was 
submitted in August 1970.  He referred to a right knee injury 
occurring in 1954 and 1955 and a left ear condition.

The veteran was examined by the VA in November 1970.  He 
indicated that he had injured his right knee during service 
and had  had difficulty with the knee ever since that time.  
The knee had gradually gotten worse until he was admitted to 
the VA hospital in August 1970 and had surgery for his right 
knee condition.  He reported that he still had some pain and 
difficulty and walked with some limping with the aid of a 
cane. An X-ray study of the right knee showed synovial 
thickening and hypertrophic arthritic changes.  The diagnoses 
included residuals of excision of the medial meniscus of the 
right knee and traumatic synovitis and arthritis by X-ray.

The veteran was examined by VA in June 1979 in connection 
with an application for disability pension benefits. The 
diagnoses included residuals of operations for the right 
knee.

The veteran was again examined by the VA in March 1983.  He 
stated that while playing football in the Air Force in Texas 
in 1954 another player had fallen on his knee and he had 
subsequently been treated for the knee condition.  He had had 
arthrotomies for the right knee in 1972 and 1977. Diagnoses 
were made including residuals of arthrotomies of the right 
knee on two occasions with mild loss of motion.

The veteran was again examined by the VA in October 1987.  He 
indicated that he had injured his right knee in 1954 while 
playing football.  He stated that he had had a torn cartilage 
and had been operated on at the VA Medical Center, Miami. The 
pertinent diagnosis was residuals of meniscectomies of the 
right knee.

The veteran was afforded a VA general medical examination in 
July 1992.  He reported that his right knee had been a 
problem for some time and still bothered him.  The diagnoses 
included post-traumatic arthropathy of the right knee. 

The evidence that has been added to the record since the 
October 1993 rating action includes a report by the VA 
Medical Center, Miami, reflecting that in August 1970 the 
veteran underwent an arthrotomy and medial meniscectomy of 
the right knee.

There were also received records from the Community Methodist 
Hospital reflecting the veteran's treatment in October 1977 
for right knee pain.  He reported that he had had an injury 
to the right knee during service while playing football that 
required a meniscectomy at the VA Hospital in Miami.  A right 
knee arthrogram showed an apparent tear in the posterior horn 
of the medial meniscus of the right knee.  Removal of the 
posterior horn of the medial meniscus was performed. 

During the course of the July 1996 hearing on appeal, the 
veteran indicated that he had injured his knee in 1955 while 
playing football prior to leaving Walters Air Force Base in 
Texas.  He was treated at the dispensary and was later sent 
to the Shepherd Air Force Base in Wichita Falls, Texas, where 
it was determined that he had torn the cartilage of the knee.  
He indicated that the cartilage had not been torn bad enough 
for surgery and he was told by the doctors that the condition 
would eventually resolve.  The veteran stated that after 
about 7 months he had no more problems with the knee and went 
about his usual business.  He stated that some 8 or 9 months 
prior to his 1970 operation at the VA Medical Center in 
Miami, his knee began popping and would give way.  He then 
went to the VA medical center and when he arrived they 
examined the knee and admitted him.  The doctor stated at 
that time that he needed emergency surgery.  He was informed 
it was an old injury.  The veteran related that in 1977 he 
had again had surgery on the knee.  He stated that he had had 
problems with the knee ever since that time.

The regional office later received VA outpatient treatment 
records reflecting that the veteran was seen in 1995 and 1996 
with complaints regarding his right knee.  Degenerative joint 
disease of the right knee was diagnosed.

Pursuant to the October 1997 remand by the Board, the 
regional office made several attempts to obtain copies of any 
records of treatment of the veteran for a right knee 
condition at the Sheppard Air Force Base but no such records 
could be obtained.

The evidence that has been received since the October 1983 
rating action includes a report of the veteran's surgery for 
his right knee condition at the VA Medial Center, Miami, in 
August 1970.  However, information regarding the surgery was 
already of record and had been previously considered by the 
regional office.  There were also received reports of his 
surgery at a private medical facility in October 1977 for the 
right knee condition; however, that surgery was performed 
many years following the veteran's release from active duty 
and would not tend to establish service incurrence of a right 
knee condition during service.  The VA outpatient treatment 
records reflecting treatment of the veteran in 1995 and 1996 
for his right knee condition were also many years after 
service and would only tend to establish the current nature 
and extent of the right knee condition rather than the time 
of onset of the disability.  The veteran's testimony at the 
July 1996 regional office hearing essentially reiterated 
information furnished by him in connection with his prior 
claim for service connection for a right knee disability 
which had already been considered and which would not provide 
new and material evidence.  Although some of the recently 
submitted evidence is new, it is not considered to be 
material since it does not bear directly and substantially 
upon the matter under consideration.  The additional evidence 
is not considered to be so significant that it must be 
considered in order to fairly decide the merits of the claim.

In view of the above discussion, the veteran's claim for 
service connection for a right knee disability is not 
reopened and the October 1993 rating action denying 
entitlement to service connection for that condition is 
final.  38 U.S.C.A. §§ 5108. 7105; 38 C.F.R. §§ 3.104, 3.156, 
20.302.


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a right knee 
disability.  The appeal is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals




 

